PD-0389-15
                              PD-0389-15                           COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                 Transmitted 4/7/2015 10:35:22 AM
APRIL 13, 2015                                                     Accepted 4/13/2015 2:54:22 PM
                                                                                     ABEL ACOSTA
                            No. __________________                                           CLERK



                                 IN THE
                       COURT OF CRIMINAL APPEALS
                                OF TEXAS
                        SITTING AT AUSTIN, TEXAS




                         ADRIAN THOMAS WALKER
                                 Appellant


                                        V.

                            THE STATE OF TEXAS
                                  Appellee




        On Petition for Discretionary Review from the Fifth Court of Appeals
                               Sitting at Dallas, Texas
                                     in Cause No.
                                   05-14-00148-CR
                    On appeal from 283rd Judicial District Court
                               of Dallas County, Texas
                             In Cause No. F12-35059-T




                  MOTION FOR AN EXTENSION OF TIME
                           IN WHICH TO FILE
                  PETITION FOR DISCRETIONARY REVIE


                                         1
      COMES NOW Adrian Thomas Walker, Appellant, and respectfully submits

this Motion for an Extension of Time in Which to File Petition for Discretionary

Review in the above entitled and numbered cause. In support of this Motion, Appellant

would show this Honorable Court the following:

                                           I.

      Appellant was charged by indictment with the offense of aggravated sexual

assault of a child under the age of six. (CR: 9). The indictment was amended to

aggravated sexual assault of a child under the age of 14. (CR: 64). Appellant pled

guilty to the primary charge in the amended indictment. (RR2: 12-13). A jury trial was

held regarding punishment, and the jury assessed punishment at 20 years and a $10,000

fine. (RR4: 223). Judgment was entered by the trial court on January 30, 2014. (CR:

70). A notice of appeal was timely filed. (CR: 73).

                                           II.

      Appellant’s conviction was affirmed in the Court of Appeals on February 27,

2015 in an unpublished opinion. Walker v. State, No. 005-14-00148-CR, 2015 Tex.

App. LEXIS 1945 (Tex. App. – Dallas, February 27, 2015).

                                          III.

      The deadline for filing a Petition for Discretionary Review is March 29, 2015.

Appellant brings this motion for an extension of time within 15 days of the last date for


                                           2
filing Petition for Discretionary Review, i.e., by filing this motion electronically on

April 7, 2015. TEX. R. APP. P. 68.2 (c).

                                           IV.

      Appellant requests an extension of time for a period of sixty (60) days. No prior

request for an extension of time has been made.

                                           V.

      The facts relied upon to show good cause for this requested extension are as

follows:

      (1) The undersigned attorney filed a petition for discretionary review in cause

      number PD-1541-14 styled Leonardo Geronimo Renteria Sanchez v. State of

      Texas on December 18, 2014 pending in the Texas Court of Criminal

      Appeals, Austin, Texas.

      (2) The undersigned attorney filed a brief in cause number 05-13-01710-CR

      styled Errington Charles Hatch v. State of Texas on January 31, 2015

      pending in the 5th District Court of Appeals, Dallas, Texas.

      (3) The undersigned attorney filed a brief in cause number 08-14-00208-CR

      styled Danielle Lozono v. State of Texas on February 17, 2015 pending in the

      8th District Court of Appeals, El Paso, Texas.




                                           3
(4) The undersigned attorney filed a brief in cause number 05-14-

00447/00448/00449/00450/00451-CR styled Chason Matthew Oden v. State

of Texas on February 20, 2015 pending in the 5th District Court of Appeals,

Dallas, Texas.

(5) The undersigned attorney filed a brief on March 4, 2015 in cause number

05-14-00720-CR styled Raymond Edwards III v. State of Texas pending in

the 5th District Court of Appeals, Dallas, Texas.

(6) The undersigned attorney filed a brief in cause numbers 05-14-

00331/00332/00333/00334-CR styled Neko Boykin v. State of Texas on

March 13, 2015 pending in the 5th District Court of Appeals, Dallas, Texas.

(7) The undersigned attorney filed a brief in cause numbers 05-14-00101-CR

styled Natalio Juarez, Jr. v. State of Texas on March 20, 2015 pending in the

5th District Court of Appeals, Dallas, Texas.

(8) The undersigned attorney filed a petition for discretionary review in cause

numbers PD-0246-15 & PD-0247-15 styled Valentin Junior Hernandez v.

State of Texas on April 6, 2015 pending in the Texas Court of Criminal

Appeals, Austin, Texas.




                                    4
      (9) The undersigned attorney is preparing a brief in cause numbers 05-14-

      01050-CR styled Ronnie Creig Wilson v. State of Texas pending in the 5th

      District Court of Appeals, Dallas, Texas.

                                         VI.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

that this Honorable Court extend time for filing the Petition for Discretionary Review

for 60 days.

                                                     Respectfully submitted,


                                                     /s/ Nanette Hendrickson
Lynn Richardson                                      Nanette Hendrickson
Chief Public Defender                                Assistant Public Defender
Dallas County, Texas                                 State Bar No. 24081423
                                                     Frank Crowley Courts Building
                                                     133 N. Industrial Blvd., LB-2
                                                     Dallas, Texas 75207-4399
                                                     nanette.hendrickson
                                                     @dallascounty.org
                                                     (214) 653-3582 (phone)
                                                     (214) 653-3539 (fax)

                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief was served on the Dallas
County Criminal District Attorney’s Office (Appellate Section), 133 N. Industrial
Blvd., LB-19, 10th Floor, Dallas, Texas, 75207, by hand delivery and electronic
service to Lori Ordiway at DCDAAppeals@dallascounty.org on April 7, 2015.

                                                     /s/ Nanette Hendrickson
                                                     Nanette Hendrickson
                                          5